798 F.2d 468
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Julius F. BRANAM, Petitioner-Appellant,v.Gary LIVESAY, Warden, Bledsoe County Regional CorrectionalFacility, Respondent-Appellee.
No. 85-5378.
United States Court of Appeals, Sixth Circuit.
June 10, 1986.

1
Before KRUPANSKY and GUY, Circuit Judges, and SPIEGEL, District Judge*.

ORDER

2
Branam appeals pro se from the district court's order denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Branam was convicted of first degree murder by a Bradley County Criminal Court jury in Cleveland, Tennessee.  He received a life sentence.  After exhausting his state remedies, he filed a habeas corpus petition in the district court alleging that his counsel rendered ineffective assistance.  The district court held that defense counsel's trial strategies and tactics were thoughtful and well-conceived.


4
The findings of the state appellate court are entitled to a presumption of correctness under 28 U.S.C. 52254(d).   Sumner v. Mata, 449 U.S. 539, 546-50 (1981).  The state appellate court decision in this case found that defense counsel filed numerous motions, conferred with possible witnesses, and conducted an adequate voir dire.  After an examination of the record in this case, we agree with the conclusion of the district court that Branam did receive reasonably effective assistance from his counsel.   Strickland v. Washington, 466 U.S. 668, 687 (1984).  The order of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation